Case 1:19-cv-00862-CFC-SRF Document 270 Filed 02/05/21 Page 1 of 2 PageID #: 9173




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE
  10x GENOMICS, INC.,                      )
                                           )
                         Plaintiff,        )
                                           ) C.A. No. 19-862-CFC-SRF
                    v.                     )
                                           )
  CELSEE, INC.,                            )
                                           )
                         Defendant.        )
                                           )

      CELSEE, INC.’S FOURTH MOTION FOR SUMMARY JUDGMENT
                 (10X’S FALSE ADVERTISING CLAIMS)

        Celsee, Inc. (“Celsee”) hereby moves for entry of summary judgment of on

  Counts VII and VIII, 10x Genomics, Inc.’s false advertising claims under the

  Lanham Act and Delaware Deceptive Trade Practices Act.

        In support of this motion, Celsee relies upon the accompanying

  Memorandum in Support of its Fourth Motion for Summary Judgment of Non-

  Infringement, the Statement of Facts, and the pleadings and other filings of record

  in this matter.
Case 1:19-cv-00862-CFC-SRF Document 270 Filed 02/05/21 Page 2 of 2 PageID #: 9174




  Dated: February 5, 2021                      Respectfully submitted,

  Of Counsel:                                 FARNAN LLP
  Barbara A. Fiacco
  bfiacco@foleyhoag.com                       /s/ Brian E. Farnan
  Jeremy A. Younkin                           Brian E. Farnan (Bar No. 4089)
  jyounkin@foleyhoag.com                      Michael J. Farnan (Bar No. 5165)
  Brendan T. Jones                            919 N. Market St., 12th Floor
  bjones@foleyhoag.com                        Wilmington, DE 19801
  Emma S. Winer                               (302) 777-0300
  ewiner@foleyhoag.com                        (302) 777-0301 (Fax)
  Urszula Nowak                               bfarnan@farnanlaw.com
  unowak@foleyhoag.com                        mfarnan@farnanlaw.com
  Elizabeth Hudson
  ehudson@foleyhoag.com                       Attorneys for Defendant
  FOLEY HOAG LLP
  155 Seaport Boulevard
  Boston, Massachusetts 02210
  (617) 832-1000




                                        2
